DETAILED ACTION
Claims 1 - 6 of U.S. Application No. 17319110 filed on 05/13/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The drawings were objected to for not showing that “the front surface of the first semiconductor layer and a bare side of the second semiconductor layer contact each other”, such “contact” was not shown. In response, the Applicant amended independent claims 1, and 6 to recite that “a front surface of the first semiconductor layer and a back surface of the second semiconductor layer contact each other by means of an insulating layer (3) provided on a front surface of the first semiconductor layer (1)”, with that, the Applicant clarifies that the first semiconductor layer (1) and the second semiconductor layer (4) are in contact by means of insulating layer (3), in another words and as interpreted by the examiner, the contact of layers 1, and 4 is “indirect contact” with insulator 3 in between. By such amendment to claims 1, and 6, the drawing objection is overcome.
Claims 1- 6 were rejected under 112(b) for reciting inconsistent nomenclature for the same/similar surface of each layer. The Applicant amended claims 1, and 6 to streamline the naming of the layer surfaces. 
Also, claim 3 was objected to for reciting the indefinite language of “and other insulating materials”. The Applicant amended claim 3 to cancel the indefinite language, therefore, the 112(b) rejections to claims 1-6 are overcome.
Regarding claim 1: the limitations of claim 1, “…direct-current generator comprises a first semiconductor layer (1) and a second semiconductor layer (4); a first electrode (2) is provided on a back surface of the first semiconductor layer (1) and a second electrode (5) is provided on a front surface of the second semiconductor layer (4); a front surface of the first semiconductor layer and a back surface of the second semiconductor layer contact each other by means of an insulating layer (3) provided on a front surface of the first semiconductor layer (1) and are slidable relative to each other to form a dynamic semiconductor heterojunction direct-current generator; and a Fermi level of a material of the first semiconductor layer (1) is different from a Fermi level of a material of the second semiconductor layer (4)”, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2-5 are allowable for depending on claim 1.
Regarding claim 6: the limitations of claim 6, “… direct-current generator comprises a first semiconductor layer (1) and a second semiconductor layer (4); a first electrode (2) is provided on a back surface of the first semiconductor layer (1) and a second electrode (5) is provided on a front surface of the second semiconductor layer (4); a front surface of the first semiconductor layer and a back surface of the second semiconductor layer contact each other by means of an insulating laver (3) provided on a front surface of the first semiconductor laver (1) and are slidable relative to each other to form a dynamic semiconductor heterojunction direct-current generator; and a Fermi level of a material of the first semiconductor layer (1) is different from a Fermi level of a material of the second semiconductor layer (4), wherein the method comprises steps of: 1) manufacturing the first electrode (2) on the back surface of the first semiconductor (1); 2) growing the insulating layer (3) on the front surface of the first semiconductor (1); 3) manufacturing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832